EXHIBIT 10.01

VERSANT CORPORATION

2005 EMPLOYEE STOCK PURCHASE PLAN

As Adopted June 1, 2005 and as Amended through December 21, 2006

1.         Establishment of Plan; Number of Shares Reserved.  Versant
Corporation (the “Company”) proposes to grant options for purchase of the
Company’s Common Stock to eligible employees of the Company and its Subsidiaries
(as hereinafter defined) pursuant to this Employee Stock Purchase Plan (this
“Plan”).  For purposes of this Plan, “Parent Corporation” and “Subsidiary”
(collectively, “Subsidiaries”) shall have the same meanings as “parent
corporation” and “subsidiary corporation” in Sections 424(e) and 424(f),
respectively, of the Internal Revenue Code of 1986, as amended (the “Code”). 
The Company intends this Plan to qualify as an “employee stock purchase plan”
under Section 423 of the Code (including any amendments to or replacements of
such Section), and this Plan shall be so construed.  Any term not expressly
defined in this Plan but defined for purposes of Section 423 of the Code shall
have the same definition herein.  The number of shares of the Company’s Common
Stock reserved for issuance under this Plan (the “Reserved Shares”) shall be the
number of authorized shares of the Company’s Common Stock reserved for issuance
under the Versant Corporation 1996 Employee Stock Purchase Plan, as amended (the
“Prior Plan”) that are not issued under the Prior Plan as of May 21, 2006 (the
termination date of the Prior Plan); provided, that the number of Reserved
Shares shall not exceed an aggregate of 94,743 Shares, as constituted at the
opening of business on the Effective Date.  The number of shares that are
Reserved Shares shall be subject to adjustments effected in accordance with
Section 14 of this Plan.

2.         Purpose.  The purpose of this Plan is to provide employees of the
Company and Subsidiaries designated by the Board of Directors of the Company
(the “Board”) as eligible to participate in this Plan with a convenient means of
acquiring an equity interest in the Company through payroll deductions, to
enhance such employees’ sense of participation in the affairs of the Company and
Subsidiaries, and to provide an incentive for continued employment.

3.         Administration.  This Plan shall be administered by the Compensation
Committee appointed by the Board (the “Committee”) or the Board.  As used in
this Plan, references to the “Committee” or the “Board” shall mean either the
Compensation Committee or the Board.  Subject to the provisions of this Plan and
the limitations of Section 423 of the Code or any successor provision in the
Code, all questions of interpretation or application of this Plan shall be
determined by the Committee and its decisions shall be final and binding upon
all participants.  Members of the Committee shall receive no compensation for
their services in connection with the administration of this Plan, other than
standard fees as established from time to time by the Board for services
rendered by Board members serving on Board committees.  All expenses incurred in
connection with the administration of this Plan shall be paid by the Company.

4.         Eligibility.  Any employee of the Company or the Subsidiaries is
eligible to participate in an Offering Period (as hereinafter defined) under
this Plan except the following:


--------------------------------------------------------------------------------


 

Versant Corporation
2005 Employee Stock Purchase Plan

(a)      employees who are not employed by the Company or Subsidiaries fifteen
(15) days before the beginning of such Offering Period;

(b)      employees who are customarily employed for less than twenty (20) hours
per week;

(c)      employees who are customarily employed for less than five (5) months in
a calendar year;

(d)      employees who, together with any other person whose stock would be
attributed to such employee pursuant to Section 424(d) of the Code, own stock or
hold options to purchase stock possessing five percent (5%) or more of the total
combined voting power or value of all classes of stock of the Company or any of
its Subsidiaries or who, as a result of being granted an option under this Plan
with respect to such Offering Period, would own stock or hold options to
purchase stock possessing five percent (5%) or more of the total combined voting
power or value of all classes of stock of the Company or any of its
Subsidiaries; and

(e)      individuals who provide services to the Company or any of its
Subsidiaries as independent contractors who are reclassified as common law
employees for any reason except for federal income and employment tax purposes.

5.         Offering Dates.  The offering periods of this Plan (each, an
“Offering Period”) shall be of twelve (12) months duration commencing on June 1
and December 1 of each year and ending on the next May 31 and November 30,
respectively, thereafter (with the first such Offering Period to commence on
June 1, 2006 and end on May 31, 2007).  Each Offering Period shall consist of
two (2) six-month purchase periods (individually, a “Purchase Period”) during
which payroll deductions of the participants are accumulated under this Plan. 
The first business day of each Offering Period is referred to as the “Offering
Date” and June 1, 2006 is the “First Offering Date”.  The last business day of
each Purchase Period is referred to as the “Purchase Date”.  The Board shall
have the power to change the duration of Offering Periods or Purchase Periods
with respect to offerings without shareholder approval if such change is
announced at least fifteen (15) days prior to the scheduled beginning of the
first Offering Period or Purchase Period to be affected.

6.         Participation in this Plan.  Eligible employees may become
participants in an Offering Period under this Plan on the first Offering Date
after satisfying the eligibility requirements by delivering a subscription
agree­ment to the Company’s Human Resource Department (the “HR Department”) not
later than the 15th day of the month before such Offering Date unless a later
time for filing the subscription agreement authorizing payroll deduc­tions is
set by the Board for all eligible employees with respect to a given Offering
Period.  An eligible employee who does not deliver a subscription agreement to
the HR Department by such date after becoming eligible to participate in such
Offering Period shall not participate in that Offering Period or any subsequent
Offering Period unless such employee enrolls in this Plan by filing a
subscription agreement with the HR Department not later than the 15th day of the
month preceding a subsequent Offering Date.  Once an employee becomes a
participant in an Offering Period, such employee will automatically participate
in the Offering Period commencing immediately following the last day of the
previous Offering Period unless the employee

2


--------------------------------------------------------------------------------


 

Versant Corporation
2005 Employee Stock Purchase Plan

withdraws or is deemed to withdraw from this Plan or terminates further
participation in the Offering Period as set forth in Section 11 below.  Such
participant is not required to file any additional subscription agreement in
order to continue participation in this Plan.

7.         Grant of Option on Enrollment.  Enrollment by an eligible employee in
this Plan with respect to an Offering Period will constitute the grant (as of
the Offering Date) by the Company to such employee of an option to purchase on
the Purchase Date up to that number of shares of Common Stock of the Company
determined by dividing (a) the amount accumulated in such employee’s payroll
deduction account during such Purchase Period by (b) the lower of
(i) eighty-five percent (85%) of the fair market value of a share of the
Company’s Common Stock on the Offering Date, or (ii) eighty-five percent (85%)
of the fair market value of a share of the Company’s Common Stock on the
Purchase Date, provided, however, that the number of shares of the Company’s
Common Stock subject to any option granted pursuant to this Plan shall not
exceed the lesser of (a) the maximum number of shares set by the Board pursuant
to Section 10(c) below with respect to the applicable Offering Period, or
(b) the maximum number of shares which may be purchased pursuant to Section
10(b) below with respect to the applicable Offering Period.  The fair market
value of a share of the Company’s Common Stock shall be determined as provided
in Section 8 hereof.

8.         Purchase Price.  The purchase price per share at which a share of
Common Stock will be sold in any Offering Period shall be eighty-five percent
(85%) of the lesser of:

(a)      the fair market value on the Offering Date; or

(b)      the fair market value on the Purchase Date.

For purposes of this Plan, the term “Fair Market Value” means, as of any date,
the value of a share of the Company’s Common Stock determined as follows:  (i)
if such Common Stock is then quoted on the Nasdaq National Market, or the Nasdaq
SmallCap Market, its closing price on such market on the date of determination
as reported in The Wall Street Journal; (ii) if such Common Stock is publicly
traded and is then listed on a national securities exchange, its closing price
on the date of determination on the principal national securities exchange on
which the Common Stock is listed or admitted to trading as reported in The Wall
Street Journal; or (iii) if none of the foregoing is applicable, by the Board in
good faith.

9.         Payment Of Purchase Price; Changes In Payroll Deductions; Issuance Of
Shares.

(a)           The purchase price of the shares is accumulated by regular payroll
deductions made during each Offering Period.  The deductions are made as a
percentage of the participant’s compensation in one percent (1%) increments of
not less than two percent (2%), nor greater than ten percent (10%) or such lower
limit as may be set by the Committee from time to time; with such amounts being
calculated in the aggregate by considering all Offering Periods in which a
participant is participating.  Compensation shall mean all W-2 compensation,
including, but not limited to base salary, wages, commissions, overtime, shift
premiums and bonuses, plus draws against commissions; provided, however, that
for purposes of determining a participant’s compensation, any election by such
participant to reduce his or her regular cash remuneration

3


--------------------------------------------------------------------------------


Versant Corporation
2005 Employee Stock Purchase Plan

under Sections 125 or 401(k) of the Code shall be treated as if the participant
did not make such election.  Payroll deductions shall commence on the first
payday following the Offering Date and shall continue to the end of the Offering
Period unless sooner altered or terminated as provided in this Plan.

(b)          A participant may lower or increase the rate of payroll deductions
during an Offering Period by filing with the HR Department a new authorization
for payroll deductions, in which case the new rate shall become effective for
the next payroll period commencing more than fifteen (15) days after the HR
Department’s receipt of the authorization and shall continue for the remainder
of the Offering Period unless changed as described herein.  Such change in the
rate of payroll deductions may be made at any time during an Offering Period,
but not more than one (1) change may be made effective during any Purchase
Period.  A participant may increase or decrease the rate of payroll deductions
for any subsequent Offering Period by filing with the HR Department a new
authorization for payroll deductions not later than the 15th day of the month
before the beginning of such Offering Period.

(c)           All payroll deductions made for a participant are credited to his
or her account under this Plan and are deposited with the general funds of the
Company.  No interest accrues on the payroll deductions.  All payroll deductions
received or held by the Company may be used by the Company for any corporate
purpose, and the Company shall not be obligated to segregate such payroll
deductions.

(d)          On each Purchase Date, so long as this Plan remains in effect and
provided that the participant has not submitted a signed and completed
withdrawal form before that date which notifies the Company that the participant
wishes to withdraw from that Offering Period under this Plan in compliance with
Section 11 and have all payroll deductions accumulated in the account maintained
on behalf of the participant as of that date returned to the participant, the
Company shall apply the funds then in the participant’s account to the purchase
of whole shares of Common Stock reserved under the option granted to such
participant with respect to the Offering Period to the extent that such option
is exercisable on the Purchase Date.  The purchase price per share shall be as
specified in Section 8 of this Plan.  Any cash remaining in a participant’s
account after such purchase of shares shall be refunded to such participant in
cash, without interest.  In the event that this Plan has been oversub­scribed,
all funds not used to purchase shares on the Purchase Date shall be returned to
the participant, without interest.  No Common Stock shall be purchased on a
Purchase Date on behalf of any employee whose participation in this Plan has
terminated prior to such Purchase Date.

(e)           As promptly as practicable after the Purchase Date, the Company
shall arrange the delivery to each participant of a certificate representing the
shares purchased upon exercise of his option.

(f)           During a participant’s lifetime, such participant’s option to
purchase shares hereunder is exercisable only by him or her.  The participant
will have no interest or voting right in shares covered by his or her option
unless and until such option has been exercised.  Shares to be delivered to a
participant under this Plan will be registered in the name of the participant or
in the name of the participant and his or her spouse.

4


--------------------------------------------------------------------------------


Versant Corporation
2005 Employee Stock Purchase Plan

10.      Limitations on Shares to be Purchased.

(a)      No employee shall be entitled to purchase stock under this Plan at a
rate which, when aggregated with his or her rights to purchase stock under all
other employee stock purchase plans of the Company or any Subsidiary, exceeds
$25,000 in fair market value, determined as of the Offering Date (or such other
limit as may be imposed by the Code) for each calendar year in which the
employee participates in this Plan.

(b)      No more than two hundred percent (200%) of the number of shares
determined by dividing eighty-five percent (85%) of the fair market value of a
share of the Company’s Common Stock on the Offering Date into ten percent (10%)
of such participant’s compensation during such Purchase Period may be purchased
by a participant on a given Purchase Date.

(c)      No employee shall be entitled to purchase more than the Maximum Share
Amount (as defined below) on any single Purchase Date.  Not less than thirty
(30) days prior to the commence­ment of any Offering Period, the Board may, in
its sole discretion, set a maximum number of shares which may be purchased by
any employee at any single Purchase Date (hereinafter the “Maximum Share
Amount”).  In no event shall the Maximum Share Amount exceed the amounts
permitted under Section 10(a) or Section 10(b) above.  If a new Maximum Share
Amount is set, then all participants must be notified of such Maximum Share
Amount not less than fifteen (15) days prior to the commencement of the next
Offering Period.  Once the Maximum Share Amount is set, it shall continue to
apply with respect to all succeeding Purchase Dates and Offering Periods unless
revised by the Board as set forth above.

(d)      If the number of shares to be purchased on a Purchase Date by all
employees participating in this Plan exceeds the number of shares then available
for issuance under this Plan, then the Company will make a pro rata allocation
of the remaining shares in as uniform a manner as shall be reasonably
practicable and as the Board shall determine to be equitable.  In such event,
the Company shall give written notice of such reduction of the number of shares
to be purchased under a participant’s option to each participant affected
thereby.

(e)      Any payroll deductions accumulated in a participant’s account which are
not used to purchase stock due to the limitations in this Section 10 shall be
returned to the participant as soon as practicable after the end of the
applicable Purchase Period, without interest.

11.      Withdrawal.

(a)      Each participant may withdraw from an Offering Period under this Plan
by signing and delivering to the HR Department a written notice to that effect
on a form provided for such purpose.  Such withdrawal may be elected at any time
at least five (5) business days prior to the end of an Offering Period.

(b)      Upon withdrawal from this Plan, the accumulated payroll deductions
shall be returned to the withdrawn participant, without interest, and his or her
interest in this Plan shall terminate.  In the event a participant voluntarily
elects to withdraw from this Plan, he or she may not resume his or her
participation in this Plan during the same Offering Period, but he or she

5


--------------------------------------------------------------------------------


Versant Corporation
2005 Employee Stock Purchase Plan

may participate in any Offering Period under this Plan which commences on a date
subsequent to such withdrawal by filing a new authorization for payroll
deductions in the same manner as set forth above for initial participation in
this Plan.

12.      Termination of Employment.  Termination of a participant’s employment
for any reason, including retirement, death or the failure of a participant to
remain an eligible employee, immediately terminates his or her participa­tion in
this Plan.  In such event, the payroll deductions credited to the participant’s
account will be returned to him or her or, in the case of his or her death, to
his or her legal representative, without interest.  For purposes of this Section
12, an employee will not be deemed to have terminated employment or failed to
remain in the continuous employ of the Company in the case of sick leave,
military leave, or any other leave of absence approved by the Committee;
provided that such leave is for a period of not more than ninety (90) days or
reemployment upon the expiration of such leave is guaranteed by contract or
statute.

13.      Return of Payroll Deductions.  In the event a participant’s interest in
this Plan is terminated by withdrawal, termination of employment or otherwise,
or in the event this Plan is terminated by the Board, the Company shall promptly
deliver to the participant all payroll deductions credited to such participant’s
account.  No interest shall accrue on the payroll deductions of a participant in
this Plan.

14.      Capital and Corporate Changes.  Subject to any required action by the
shareholders of the Company, the number of shares of Common Stock covered by
each option under this Plan which has not yet been exercised and the number of
shares of Common Stock which have been authorized for issuance under this Plan
but have not yet been placed under option (collectively, the “Reserves”), as
well as the price per share of Common Stock covered by each option under this
Plan which has not yet been exercised, shall be proportionately adjusted for any
increase or decrease in the number of issued and outstanding shares of Common
Stock of the Company resulting from a stock split, reverse stock split or the
payment of a stock dividend (but only on the Common Stock) or any other increase
or decrease in the number of issued and outstanding shares of Common Stock
effected without receipt of any consideration by the Company; provided, however,
that conversion of any convertible securities of the Company shall not be deemed
to have been “effected without receipt of consideration”.  Such adjustment shall
be made by the Board, whose determination shall be final, binding and
conclusive.  Except as expressly provided herein, no issue by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of shares of Common Stock subject to an option.

In the event of the proposed dissolution or liquidation of the Company, the
Offering Period will terminate immediately prior to the consummation of such
proposed action, unless otherwise provided by the Board.  The Board may, in the
exercise of its sole discretion in such instances, declare that the options
under this Plan shall terminate as of a date fixed by the Board and give each
participant the right to exercise his or her option as to all of the optioned
stock, including shares which would not otherwise be exercisable.  In the event
of a proposed sale of all or substantially all of the assets of the Company, or
the merger or consolidation of the Company

6


--------------------------------------------------------------------------------


Versant Corporation
2005 Employee Stock Purchase Plan

with or into another corporation, each option under this Plan shall be assumed
or an equivalent option shall be substituted by such successor corporation or a
parent or subsidiary of such successor corporation, unless the Board determines,
in the exercise of its sole discretion and in lieu of such assumption or
substitution, that the participant shall have the right to exercise the option
as to all of the optioned stock.  If the Board makes an option exercisable in
lieu of assumption or substitution in the event of a merger, consolidation or
sale of assets, the Board shall notify the participant that the option shall be
fully exercisable for a period of twenty (20) days from the date of such notice,
and the option will terminate upon the expiration of such period.

The Board may, if it so determines in the exercise of its sole discretion, also
make provision for adjusting the Reserves, as well as the price per share of
Common Stock covered by each outstanding option, in the event that the Company
effects one or more reorganizations, recapitalizations, rights offerings or
other increases or reductions of shares of its outstanding Common Stock, or in
the event of the Company being consolidated with or merged into any other
corporation.

15.      Nonassignability.  Neither payroll deductions credited to a
participant’s account nor any rights with regard to the exercise of an option or
to receive shares under this Plan may be assigned, transferred, pledged or
otherwise disposed of in any way (other than by will, the laws of descent and
distribution or as provided in Section 22 hereof) by the participant.  Any such
attempt at assignment, transfer, pledge or other disposition shall be void and
without effect.

16.      Reports.  Individual accounts will be maintained for each participant
in this Plan.  Each participant shall receive promptly after the end of each
Purchase Period a report of his or her account setting forth the total payroll
deductions accumulated, the number of shares purchased, the per share price
thereof and the remaining cash balance, if any, carried forward to the next
Purchase Period or Offering Period, as the case may be.

17.      Notice of Disposition.  Each participant shall notify the Company if
the participant disposes of any of the shares purchased in any Offering Period
pursuant to this Plan if such disposition occurs within two (2) years from the
Offering Date or within one (1) year from the Purchase Date on which such shares
were purchased (the “Notice Period”).  Unless such participant is disposing of
any of such shares during the Notice Period, such participant shall keep the
certificates representing such shares in his or her name (and not in the name of
a nominee) during the Notice Period.  The Company may, at any time during the
Notice Period, place a legend or legends on any certificate representing shares
acquired pursuant to this Plan requesting the Company’s transfer agent to notify
the Company of any transfer of the shares.  The obligation of the participant to
provide such notice shall continue notwithstand­ing the placement of any such
legend on the certificates.

18.      No Rights to Continued Employment.  Neither this Plan nor the grant of
any option hereunder shall confer any right on any employee to remain in the
employ of the Company or any Parent Corporation or Subsidiary, or restrict the
right of the Company or of any Parent Corporation or any Subsidiary to terminate
such employee’s employment.

7


--------------------------------------------------------------------------------


Versant Corporation
2005 Employee Stock Purchase Plan

19.      Equal Rights And Privileges.  All eligible employees shall have equal
rights and privileges with respect to this Plan so that this Plan qualifies as
an “employee stock purchase plan” within the meaning of Section 423 or any
successor provision of the Code and the related regulations.  Any provision of
this Plan which is inconsistent with Section 423 or any successor provision of
the Code shall, without further act or amendment by the Company or the Board, be
reformed to comply with the requirements of Section 423.  This Section 19 shall
take precedence over all other provisions in this Plan.

20.      Notices.  All notices or other communications by a participant to the
Company under or in connection with this Plan shall be deemed to have been duly
given when received in the form specified by the Company at the location, or by
the person, designated by the Company for the receipt thereof.

21.      Term; Shareholder Approval.  After this Plan is adopted by the Board,
this Plan will become effective on the date that is the First Offering Date (as
defined in Section 5 above).  This Plan shall be approved by the shareholders of
the Company, in any manner permitted by applicable corporate law, within twelve
(12) months before or after the date this Plan is adopted by the Board.  No
purchase of shares pursuant to this Plan shall occur prior to such shareholder
approval.  This Plan shall continue until the earlier to occur of (a)
termination of this Plan by the Board (which termination may be effected by the
Board at any time), (b) issuance of all of the shares of Common Stock reserved
for issuance under this Plan, or (c) ten (10) years from the adoption of this
Plan by the Board.

22.      Designation of Beneficiary.

(a)      A participant may file a written designation of a beneficiary who is to
receive any shares and cash, if any, from the participant’s account under this
Plan in the event of such participant’s death subsequent to the end of an
Purchase Period but prior to delivery to him of such shares and cash.  In
addition, a participant may file a written designation of a beneficiary who is
to receive any cash from the participant’s account under this Plan in the event
of such participant’s death prior to a Purchase Date.

(b)      Such designation of beneficiary may be changed by the participant at
any time by written notice.  In the event of the death of a participant and in
the absence of a beneficiary validly designated under this Plan who is living at
the time of such participant’s death, the Company shall deliver such shares or
cash to the executor or administrator of the estate of the participant, or if no
such executor or administrator has been appointed (to the knowledge of the
Company), the Company, in its discretion, may deliver such shares or cash to the
spouse or to any one or more dependents or relatives of the participant, or if
no spouse, dependent or relative is known to the Company, then to such other
person as the Company may designate.

23.      Conditions Upon Issuance of Shares; Limitation on Sale of Shares. 
Shares shall not be issued with respect to an option unless the exercise of such
option and the issuance and delivery of such shares pursuant thereto shall
comply with all applicable provisions of law, domestic or foreign, including,
without limitation, the Securities Act of 1933, as amended, the Exchange Act,
the rules and regulations promulgated thereunder, and the requirements of any
stock exchange or automated quotation system upon which the shares may then be
listed, and

8


--------------------------------------------------------------------------------


Versant Corporation
2005 Employee Stock Purchase Plan

shall be further subject to the approval of counsel for the Company with respect
to such compliance.

24.      Financial Statements.  The Company will provide financial statements to
each participant prior to such participant’s purchase of shares under this Plan,
provided, however, the Company will not be required to provide such financial
statements to participants whose services in connection with the Company assure
them access to equivalent information.

25.      Applicable Law.  The Plan shall be governed by the substantive laws
(excluding the conflict of laws rules) of the State of California.

26.      Amendment or Termination of this Plan.  The Board may at any time
amend, terminate or extend the term of this Plan, except that any such
termination cannot affect options previously granted under this Plan, nor may
any amendment make any change in an option previously granted which would
adversely affect the right of any participant, nor may any amendment be made
without approval of the shareholders of the Company obtained in accordance with
Section 21 hereof within twelve (12) months of the adoption of such amendment
(or earlier if required by Section 21) if such amendment would:

(a)      increase the number of shares that may be issued under this Plan; or

(b)      change the designation of the employees (or class of employees)
eligible for participation in this Plan.

9


--------------------------------------------------------------------------------